DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

1.	Claims 51, 52, 54, 63, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 2016/0302181 A1).

            Regarding claim 51, Zhou teaches a method for enabling a wireless device to serve as a base station to at least one other wireless device in a communications network (“UE 306 then sends to the BS 300 the identification of one or more than one pre-deployed MR, which implies that "I can be a BACKUP MR”, [0052]), the wireless device being configured to perform predetermined base station functions (“MR thus has traffic to relay”, [0048]), wherein the method comprises: determining a condition triggering a need to provide the predetermined base station functions to the at least one other wireless device; in response to determining the condition triggering the need (“For the case in which more than one of the channel qualities are good (CQI>threshold) and the rest of other channel qualities are not good”, [0052]), notifying a network node in the communications network that the wireless device is available to provide the 
 However, Zhou lacks the teaching of the method wherein receiving approval from the network node to provide the predetermined base station functions further comprises receiving configuration parameters from the network node, the configuration parameters concerning operation of the wireless device when it performs the predetermined base station functions.
In an analogous art, Fujishiro teaches the method wherein receiving approval from the network node to provide the predetermined base station functions further comprises receiving configuration parameters from the network node, the configuration parameters concerning operation of the wireless device when it performs the predetermined base station functions ([0105], [0104], lines 1-6, and [0098] wherein upon determined the UE is available as D2D data relay the eNB 200 approves the data relay by sending the configuration parameters (setting information) to the UE (see 

It would have been obvious to one having ordinary skill in the art, before the 
effective filing date of the claimed invention, to incorporate the teaching wherein receiving approval from the network node to provide the predetermined base station functions further comprises receiving configuration parameters from the network node, the configuration parameters concerning operation of the wireless device when it performs the predetermined base station functions, as taught by Fujishiro and combine 
with Zhou in order to trigger the mobile relay functions.           
Regarding claim 52, Zhou as modified by Fujishiro teaches the method comprising determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device comprises performing measurements to determine a quality of cellular coverage ([0050], and “For the case in which all the measured channel qualities are not good (for example, the channel quality indicator CQI is less than a predefined threshold)”, [0052]).
            Regarding claim 54, Zhou as modified by Fujishiro teaches the method wherein the predetermined base station functions performed by the wireless device include emulating a base station uplink (UL) and a base station downlink (DL) to support the at least one other wireless device such that base station UL and base station DL protocols used with respect to the at least one other wireless device are maintained ([0039]).
           Regarding claim 63, Zhou teaches a wireless device (“MR”, [0052]) configured to serve as a base station to at least one other wireless device in a communications network (“UE 306 then sends to the BS 300 the identification of one or more than one pre-deployed MR, which implies that "I can be a BACKUP MR”, [0052]), the wireless (“MR thus has traffic to relay, and it becomes an ACTIVE MR and then performs the job of traffic relaying for the RUE”, [0048] and [0054]). 

performs the predetermined base station functions.
In an analogous art, Fujishiro teaches the wireless device wherein to receive the approval from the network node to provide the predetermined base station functions, the processor is configured to receive, via the communications interface, configuration parameters from the network node, wherein the configuration parameters concern operation of the wireless device when the wireless device performs the predetermined base station functions ([0105], [0104], lines 1-6, and [0098] wherein upon determined the UE is available as D2D data relay the eNB 200 approves the data relay by sending the configuration parameters (setting information) to the UE (see [0105], step S106).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein to receive the approval from the network node to provide the predetermined base station functions, the processor is configured to receive, via the communications interface, configuration parameters from the network node, wherein the configuration parameters concern operation of the wireless device when the wireless device performs the predetermined base station functions, as taught by Fujishiro and combine with Zhou in order to trigger the mobile relay functions.           
Regarding claim 64, Zhou as modified by Fujishiro teaches the wireless device comprising determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device comprises performing measurements to determine a quality of cellular coverage ([0050], and “For the case in which all the measured channel qualities are not good (for example, the channel quality indicator CQI is less than a predefined threshold)”, [0052]).
            Regarding claim 66, Zhou as modified by Fujishiro teaches the wireless device wherein the predetermined base station functions performed by the wireless device include emulating a base station uplink (UL) and a base station downlink (DL) to support the at least one other wireless device such that base station UL and base station DL protocols used with respect to the at least one other wireless device are maintained ([0039]).

2.         Claims 53 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 2016/0302181 A1) and further in view of Agiwal et al. (US PGPub 2017/0359766 A1).

            Regarding claim 53, Zhou in view of Fujishiro teaches the method of claim 52.  However, the combination lacks the teaching wherein the measurements include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ), end-to-end bit rates, packet error probability, and latency. 
            In the same field of endeavor, Agiwal teaches the method wherein the 
measurements include at least one of reference signal received power (RSRP), 
             It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the measurements include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ), end-to-end bit rates, packet error probability, and latency, as taught by Agiwal, and combine with Zhou, as modified by Fujishiro in order to identify the performance parameter before the relay UE is determined.
            Regarding claim 65, Zhou in view of Fujishiro teaches the wireless device of claim 64.  However, the combination lacks the teaching wherein the measurements include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ), end-to-end bit rates, packet error probability, and latency.
            In the same field of endeavor, Agiwal teaches the wireless device wherein the measurements include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ) ([0056], lines 1-5), end-to-end bit rates, packet error probability, and latency. 
             It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the measurements include at least one of reference signal received power (RSRP), reference signal received quality (RSRQ), end-to-end bit rates, packet error probability, and latency, as taught by Agiwal, and combine with Zhou, as modified by Fujishiro in 
order to identify the performance parameter before the relay UE is determined.

s 55 and 67 rejected under 35 U.S.C. 103 as being unpatentable over Zhou 

et al. (US PGPub  2012/0315841 A1) in view of Fujishiro et al (US PGPub 

2016/0302181 A1) and further in view of Pan et al. (US PGPub 2017/0093541 A1, the 

Examiner is herein relied upon its provisional application 62/232,842 that fully supports 

US PGPub 2017/0093541 A1).

            Regarding claim 55, Zhou in view of Fujishiro teaches the method as discussed.  However, the combination lacks the teaching wherein the predetermined base station functions performed by the wireless device include establishing sidelinks to support the at least one other wireless device using sidelink protocols to maintain connectivity.  
            In the same field of endeavor, Pan teaches the method wherein the predetermined base station functions performed by the wireless device include establishing sidelinks to support the at least one other wireless device using sidelink protocols to maintain connectivity ([0270], [0265] wherein the sidelinks are requested to support the remote UE via the relay UE).
           It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the predetermined base station functions performed by the wireless device include establishing sidelinks to support the at least one other wireless device using sidelink protocols to maintain connectivity, as taught by Pan, and combine with Zhou, as 
modified by Fujishiro in order to trigger the relay function via the sidelink request.  
            Regarding claim 67, Zhou in view of Fujishiro teaches the wireless device as discussed in claim 63.  However, the combination lacks the teaching wherein the 
            In the same field of endeavor, Pan teaches the wireless device wherein the predetermined base station functions performed by the wireless device include 
establishing sidelinks to support the at least one other wireless device using sidelink 
protocols to maintain connectivity ([0270], [0265] wherein the sidelinks are requested to 
support the remote UE via the relay UE).
           It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the predetermined base station functions performed by the wireless device include establishing sidelinks to support the at least one other wireless device using sidelink protocols to maintain connectivity, as taught by Pan, and combine with Zhou, as modified by Fujishiro in order to trigger the relay function via the sidelink request.  

4.         Claims 56 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 

2016/0302181 A1) and further in view of Varma (US PGPub 2014/0254373 A1).

           Regarding claim 56, Zhou in view of Fujishiro teaches the method of claim 
51.  However, the combination lacks the teaching wherein the network node is an edge router and wherein providing the predetermined base station functions to the at least 
            In the same field of endeavor, Varma teaches the method wherein providing the predetermined base station functions to the at least one other wireless device in the communication network comprises emulating an S1 interface with the edge router ([0059] wherein the idling UE acts as a S1 interface between the target base station and edge router).  
           It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein providing the predetermined base station functions to the at least one other wireless device in the communication network comprises emulating an S1 interface with the edge router, as taught by Varma and combine with Zhou, as modified by Fujishiro in order to fill the coverage hole in the edge of the coverage area.  
            Regarding claim 68, Zhou in view of Fujishiro teaches the wireless device of claim 63.  However, the combination lacks the teaching wherein the network node is an edge router and wherein to provide the predetermined base station functions to the at least one other wireless device in the communication network, the processor is configured to emulate an S1 interface with the edge router.
            In the same field of endeavor, Varma teaches the wireless device 
wherein to provide the predetermined base station functions to the at least one other wireless device in the communication network, the processor is configured to emulate an S1 interface with the edge router ([0059] wherein the idling UE acts as a S1 interface between the target base station and edge router).  
.   

5.         Claims 58 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al. (US PGPub 

2016/0302181 A1) and further in view of Gonsa et al. (US PGPub 2013/0343261 A1).


            Regarding claim 58, Zhou and further in view of Fujishiro teaches the method of claim 57.  However, the combination lacks the teaching wherein the configuration parameters include at least one of a carrier frequency, an operational bandwidth for downlink (DL) and uplink (UL) operation, a new cell identity (Cell ID) for the wireless device, a neighbor cell list, a maximum allowed transmit power, and S1 interface parameters. 
            In the same field of endeavor, Gonsa teaches the method wherein the configuration parameters include at least one of a carrier frequency ([0162]), an operational bandwidth for downlink (DL) and uplink (UL) operation, a new cell identity (Cell ID) for the wireless device, a neighbor cell list, a maximum allowed transmit power, and S1 interface parameters.

           Regarding claim 70, Zhou view of Fujishiro teaches the wireless device of claim 69.  However, the combination lacks the teaching wherein the configuration parameters include at least one of a carrier frequency, an operational bandwidth for downlink (DL) and uplink (UL) operation, a new cell identity (Cell ID) for the wireless device, a 
neighbor cell list, a maximum allowed transmit power, and S1 interface parameters. 
            In the same field of endeavor, Gonsa teaches the wireless terminal wherein the configuration parameters include at least one of a carrier frequency ([0162]), an operational bandwidth for downlink (DL) and uplink (UL) operation, a new cell identity (Cell ID) for the wireless device, a neighbor cell list, a maximum allowed transmit power, and S1 interface parameters.
           It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the configuration parameters include at least one of a carrier frequency, an operational bandwidth for downlink (DL) and uplink (UL) operation, a new cell identity (Cell ID) for the wireless device, a neighbor cell list, a maximum allowed transmit power, and S1 . 

6.         Claims 59 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 

2016/0302181 A1) and further in view of Loehr et al. (US PGPub 2018/0069618 A1).


Regarding claim 59, Zhou in view of Fujishiro teaches the method as discussed in claim 51.  However, the combination lacks the teaching wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device includes detecting a loss of cellular coverage between 
the wireless device and a base station serving the wireless device.  
In the same field of endeavor, Loehr teaches wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device includes detecting a loss of cellular coverage between the wireless device and a base station serving the wireless device (“when a UE, which was previously in the coverage area of E-UTRAN (i.e. coverage of an eNodeB), loses connection to the E-UTRAN (e.g. due to a bad channel environment such as a low geometry when moving into the cell-edge region or into a building), a ProSe UE-to-Network relay UE shall provide the functionality to support connectivity to "unicast" services for this UE (also termed remote”, [0265]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein 
 Regarding claim 71, Zhou in view of Fujishiro teaches the wireless device of claim 63.  However, the combination lacks the teaching wherein to determine the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device, the processor is configured to detect a loss of cellular coverage between the wireless device and a base station serving the wireless device.  
In the same field of endeavor, Loehr teaches wherein to determine the condition 
triggering the need to provide the predetermined base station functions to the at least 
one other wireless device, the processor is configured to detect a loss of cellular coverage between the wireless device and a base station serving the wireless device (“when a UE, which was previously in the coverage area of E-UTRAN (i.e. coverage of an eNodeB), loses connection to the E-UTRAN (e.g. due to a bad channel environment such as a low geometry when moving into the cell-edge region or into a building), a ProSe UE-to-Network relay UE shall provide the functionality to support connectivity to "unicast" services for this UE (also termed remote”, [0265]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device includes detecting a loss of cellular .

7.       Claims 60 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 2016/0302181 A1) and further in view of Ohta et al. (US PGPub 2017/0324608 A1).

           Regarding claim 60, Zhou in view of Fujishiro teaches the method as discussed in claim 51.  However, the combination lacks the teaching wherein determining the condition triggering the need to provide predetermined base station functions to the at least one other wireless device includes receiving a signal from the network node indicating that an S 1 interface between a base station serving the wireless device and a radio access network (RAN) has become impaired.  
            In the same field of endeavor, Ohta teaches wherein determining the condition triggering the need to provide predetermined base station functions to the at least one other wireless device includes receiving a signal from the network node indicating that an S 1 interface between a base station serving the wireless device and a radio access network (RAN) has become impaired ([0158], and Fig. 13, items S1301 and S1304 wherein when the S1 connection between the eNB and the MME fails the ProSe UE will 
provide base station functions).  

           Regarding claim 72, Zhou in view of Fujishiro teaches the wireless device as discussed in claim 63.  However, the combination lacks the teaching wherein to determine the condition triggering the need to provide predetermined base station functions to the at least one other wireless device, the processor is configured to receive, via the communications interface, a signal from the network node indicating that an S1 interface between a base station serving the wireless device and a radio access network (RAN) has become impaired.  
            In the same field of endeavor, Ohta teaches wherein to determine the condition triggering the need to provide predetermined base station functions to the at least one other wireless device, the processor is configured to receive, via the communciations interface, a signal from the network node indicating that an S1 interface between a base station serving the wireless device and a radio access network (RAN) has become impaired ([0158], and Fig. 13, items S1301 and S1304 wherein when the S1 connection between the eNB and the MME fails the ProSe UE will provide base station functions).  
.

8.         Claims 61 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 

2016/0302181 A1) and further in view of Oh et al. (US PGPub 2014/0213244 A1).  


Regarding claim 61, Zhou in view of Fujishiro teaches the method as discussed.  However, the combination lacks the teaching further comprising sending an acknowledgement to the network node, the acknowledgment indicating that the wireless device will provide the predetermined base station functions to the at least one other wireless device.
In an analogous art, Oh teaches the method for enabling a wireless device of a plurality of wireless devices in a communication network to provide predetermined base station functions to a wireless device (“the MME/S-GW unit 13 transmits a relay station apparatus establishment request signal to a base station apparatus 12a that manages communication of the wireless station apparatus 11d”, [0177]), comprising receiving an 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching comprising receiving an acknowledgment from the approved candidate wireless device, the acknowledgment indicating that the at least one approved candidate wireless device will provide the predetermined base station functions to the at least one other wireless devices, as taught by Oh, and combine with Zhou, as modified by Fujishiro in order to initiate the relay procedure.
Regarding claim 73, Zhou in view of Fujishiro teaches the wireless device as discussed.  However, the combination lacks the teaching wherein the processor is configured to send an acknowledgement to the network node, the acknowledgment indicating that the wireless device will provide the predetermined base station functions to the at least one other wireless device.
In an analogous art, Oh teaches the wireless device comprising a processor configured to send an acknowledgement to the network node (“the MME/S-GW unit 13 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching comprising receiving an acknowledgment from the approved candidate wireless device, the acknowledgment indicating that the at least one approved candidate wireless device will provide the predetermined base station functions to the at least one other wireless devices, as taught by Oh, and combine with Zhou, as modified by Fujishiro in order to initiate the relay procedure.

9.       Claims 62 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhou et al. (US PGPub 2012/0315841 A1) in view of Fujishiro et al (US PGPub 

2016/0302181 A1) and further in view of Ikeda (US PGPub 2002/0058480 A1).


           Regarding claim 62, Zhou in view of Fujishiro teaches the network node as discussed in claim 51.  However, the combination lacks the teaching wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device is performed by the base station based upon detection of a predetermined load on the base station.  
            In the same field of endeavor, Ikeda teaches the method wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device is performed by the base station based upon detection of a predetermined load on the base station ([0212] wherein when a predetermined processing load is required to be performed on the base station the need to use a L2 relay).
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device is performed by the base station based upon detection of a predetermined load on the base station, as taught by Ikeda and combine with Zhou in order to prevent the network to be overloaded.  
           Regarding claim 74, Zhou teaches the wireless device as discussed in claim 63. However, Zhou lacks the teaching wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined 
station based upon detection of a predetermined load on the base station.  
            In the same field of endeavor, Ikeda teaches the method wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device is performed by the base station based upon detection of a predetermined load on the base station ([0212] wherein when a predetermined processing load is required to be performed on the base station the need to use a L2 relay).
            It would have been obvious to one having ordinary skill in the art, before the 
effective filing date of the claimed invention, to incorporate the teaching wherein the network node is a base station and wherein determining the condition triggering the need to provide the predetermined base station functions to the at least one other wireless device is performed by the base station based upon detection of a predetermined load on the base station, as taught by Ikeda and combine with Zhou, as modified by Fujishiro in order to prevent the network to be overloaded.  
Allowable Subject Matter
10.       Claims 75-81, 84-93, and 97-98 are allowed.
Response to Arguments
11.       Applicant's arguments have been fully considered but they are not persuasive. 
	 On page 14, [0001]-[0002] of Applicant’s remarks, regarding independent claims 51 and 63, Applicant argues that Fujishiro lacks the teaching receiving configuration parameters from the network node.

parameters from the network node ([0105], [0104], lines 1-6, and [0098] wherein upon determining the UE is available as D2D data relay, the eNB 200 approves the data relay by sending the configuration parameters (setting information) to the UE (see [0105], step S106).
	On page 18, [0001]-[0004] of Applicant’s remarks, regarding dependent claims 61 and 73, Applicant argues that Oh lacks the teaching of “wherein the acknowledgement indicating that the wireless device will provide the predetermined base station functions to the at least one other wireless device”.
	The Examiner asserts that Oh does teach wherein the acknowledgement indicating that the wireless device will provide the predetermined base station functions to the at least one other wireless device ([0242], wherein the network node (“base station apparatus sends an acknowledgement “mode switching control signal” to the wireless device “wireless station apparatuses 11a” to provide predetermined base station functions as relay to relay traffic to other wireless device “wireless station apparatuses 10a-10d”, and [0188]).
	Therefore, Applicant’s arguments are not persuasive
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to XIANG ZHANG whose telephone number is (571)270-

7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone number for 

the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642